The suit was originally brought on the equity docket, seeking interpretation *Page 128 
of the right of way deed to the Southern Railway Company.
It was held on ruling on demurrer that complainant had an adequate remedy at law; demurrer was sustained to the amended bill, and the cause was thereafter transferred to the law side of the court, as was provided by law. Stover v. Hill, 208 Ala. 575,94 So. 826, 828; Gen. Acts, 1915, p. 830. The fact that there was a decree upon demurrer — that complainant has an adequate remedy at law — before the transfer was ordered, did not prevent an application of the statute.
The parties shaped their respective pleadings to that of a statutory action of ejectment and the defense thereof, and on the trial the general affirmative charge was requested and given for the defendant.
A recovery may be had of a railway right of way by statutory ejectment. Patterson v. A. C. L. R. Co., 202 Ala. 583,81 So. 85; Seaboard Air Line Ry. v. Banks, 207 Ala. 194,92 So. 117; Profile Cotton Mills v. Calhoun Water Co., 204 Ala. 243,85 So. 284; Sadler v. A. G. S. R. Co., 204 Ala. 155,85 So. 380; A. G. S. R. Co. v. McWhorter, 202 Ala. 455,80 So. 839; T.  C. R. Co. v. East Ala. Ry. Co., 75 Ala. 516, 51 Am. Rep. 475.
The original bill sets out the alleged common source of title; exhibits the deed from Gladden to the railway company, and the agreement between the Gladden Lumber Company and the railway company; alleges that it was the intention that the condition inserted in the deed "was other than the Gladden Lumber Company intended." An abandonment of the tracks is averred, and construction and cancellation of the deed sought, that the title to the right of way be decreed to reinvest in complainant as assignee of O. W. Gladden or his privies in estate. Patterson v. A. C. L. R. Co., 202 Ala. 583, 589,81 So. 85. Complainant sought by amendment to supplement his bill as originally filed by an allegation of fraud that is insufficient on its face, since it is charged simply that after the execution of the deed "respondent fraudulently held the right of way," etc. The prayer of the bill as amended was for interpretation of the deed of conveyance from Gladden to the Southern Railway Company, that the railway company be enjoined from interfering, hindering, obstructing, and depriving complainant of the use and control of the right of way, or spur track, from molestation in its use and from trespassing upon said right of way, and that the railway company be required to remove its rails, fixtures, and materials in said track from said right of way as a nuisance.
Since no mistake or fraud is alleged in the execution of the deed by O. W. Gladden to the railway company, a court of equity cannot give the deed a meaning contrary to its plain provision, for the reason that the Gladden Lumber Company, a stranger to the title, may have thought that the deed contained different provisions, or may have intended to procure the parties thereto to embrace in the deed different provisions. Stacey v. Walter,125 Ala. 291, 28 So. 89, 82 Am. St. Rep. 235. In the absence of proper averments of fraud, accident, or mistake in the procurement of the conveyance, it will be given effect, and not varied by the contemporaneous parol agreements; and the intention of the parties to the instrument, where clearly expressed, is of controlling efficacy. McMahon v. Williams,79 Ala. 288; Davis v. M.  C. R. Co., 87 Ala. 633, 6 So. 140.
The appellant relies upon S. A. L. Ry. Co. v. Anniston Mfg. Co., 186 Ala. 264, 65 So. 187. The complainant in that case was in possession of the right of way and entitled to come into equity to remove the cloud and quiet its title. Such was the case in Shannon v. Long, 180 Ala. 128, 60 So. 273. Under the averments of the instant bill, complainant was not in possession of the spur track. If the complainant had a complete and adequate remedy at law by ejectment, such complainant out of possession may not maintain a suit in equity for interpretation of the deed and to remove the cloud and quiet its title. The complainant is thus put to an action of ejectment to determine the sufficiency of its title, and the circuit court, in equity, did not err in sustaining demurrer to the bill as last amended and in transferring the cause to the law side of the docket.
In Patterson v. A. C. L. R. Co., 202 Ala. 583, 81 So. 85, is contained a full discussion of the authorities, and a consideration of the legal effect of a contract for maintaining a spur track. The suit was statutory ejectment.
There was no error in refusing evidence offered by plaintiff that it had endeavored to secure other tenants on its lots through which the "spur track" passed. The evidence sought was not confined to a rental of the right of way in question, and was not definite as to time and defendant's connection with the effort to rent or lease the lots, including the spur track and service thereon. For like reason, the correspondence between Mr. Thomas and Wm. Smith  Co. was properly excluded, not being sufficient, or tending to show abandonment by defendant of the spur track under or within the terms of its deed thereto from O. W. Gladden.
The question, "If the remainder of those two blocks, taking off this 14-foot strip from 1912 to 1919, didn't rent for anything at all, this 50-foot strip wouldn't have had any rental value either, would it?" was not the proper test of the rental value of the right of way and use of the spur track thereon.
The general affirmative charge was *Page 129 
properly given at defendant's request in writing. The uncontradicted testimony shows that defendant railway company was in possession of the spur track; that it had not discontinued operation of the same, and had not taken up or removed its rails therefrom. The provisions of the deed are to the effect that in event the said industrial track shall be abandoned at any time hereafter by the railway company, and, in evidence thereof, it shall discontinue the operation of the same and take up and remove its rails, materials, and fixtures in said track, then the right of way hereby conveyed, and all rights incidental or pertinent thereto, shall revert to the parties of the first part, their heirs, successors, or assigns. The evidence shows that the foregoing condition as to provisions and evidence of abandonment did not exist to the time of and after the bringing of the suit, or at any time to the trial. The purpose of operation of the spur track contained or defined by the terms of the deed before us gave the railway company the right to use the same for railroad purposes so long as it was required for the operation of the track and its general business. M. J.  K. C. R. Co. v. Kamper, 88 Miss. 817,41 So. 513.
In Western Union Telegraph Co. v. L.  N. R. Co., 202 Ala. 542,81 So. 44, it is said of mere nonusers of the right of way or easement acquired by grant or condemnation proceeding, however long continued, that it will not, unless accompanied by an intention to abandon clearly deducible, work an abandonment and forfeiture of the right; and, upon the question under the facts stated in the bill on demurrer, the court will not pronounce its conclusion of abandonment as a matter of law. Under the ruling of this court, the affirmative charge should not have been given if there were adverse inferences that might be drawn as to abandonment, etc. McMillan v. Aiken, 205 Ala. 35,88 So. 135. However, the evidence and reasonable inferences to be drawn therefrom in the instant case were such that the affirmative charge with hypothesis, was properly given.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.